                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Kimberly Carver,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00502-GCM
                                      )
                  vs.                 )
                                      )
          Librettos Pizzeria,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 4, 2019 Order.

                                               November 5, 2019
